Name: COMMISSION REGULATION (EC) No 3098/93 of 9 November 1993 re-establishing the levying of customs duties on products of categories 19, 26 and 28 (order Nos 40.0190, 40.0260 and 40.0280), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 No L 278/24 Official Journal of the European Communities 11 . 11 . 93 COMMISSION REGULATION (EC) No 3098/93 of 9 November 1993 re-establishing the levying of customs duties on products of categories 19, 26 and 28 (order Nos 40.0190 , 40.0260 and 40.0280), originating in Pakistan , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Regula ­ tion (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 1 1 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of products of categories 19, 26 and 28 (order Nos 40.0190, 40.0260 and 40.0280), originating in Pakistan , the relevant ceiling respectively amounts to 1 746 000, 395 000 and 109 000 pieces respectively, Whereas on 29 July 1993 imports of the products in question into the Community, originating in Pakistan, countries covered by preferential tariff arrangements, reached and were charged against those ceilings ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan, HAS ADOPTED THIS REGULATION : Article 1 As from 14 November 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Pakistan : Order No Category (unit) CN cc'de ¢ Description 40.0190 19 6213 20 00 Handkerchiefs other than knitted or crocheted (1000 pieces) 6213 90 00 40.0260 26 6104 41 00 Women's or girls' dresses, of wool, of cotton or (1000 pieces) 6104 42 00 man-made fibres 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 40.0280 28 6103 41 10 Trousers, bib and brace overalls, breeches and (1000 pieces) 6103 41 90 shorts (other than swimwear) knitted or crocheted, 610342 10 of wool , of cotton or man-made fibres 6103 42 90 6103 43 10 6103 43 90 6103 4S 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 (') OJ No L 370, 31 . 12. 1990, p. 39 . (2) OJ No L 396, 31 . 12. 1992, p. 1 . 11 . 11 . 93 Official Journal of the European Communities No L 278/25 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 November 1993 . For the Commission Christiane SCRIVENER Member of the Commission